DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thomas et al. (US 2017/0205388).
 	With respect to claim 1, Thomas et al. discloses a fixture 100 (wellbore cement simulator (WSC)) configured to sense conditions in a simulated downhole environment, comprising: a target material 120 inside the fixture; a casing 110 located within the target material; and a first set of sensors (S, T, P) embedded within the target material to sense conditions in the simulated downhole environment in the fixture. See especially Fig. 2.
	However, Thomas et al. fails to explicitly teach a “test” fixture as specifically called for in the claim. The reference does teach in at least [0033] FIGS. 16, 17 and 18 are flow charts illustrating aspects of an example test procedure of simulating wellbore cementing against a permeable formation and then conducting a pressure test. Therefore, the WSC is for performing tests, and would be considered obvious to call it a “test fixture” as alternate terminology. 

With respect to claim 2, the reference teaches wherein the casing is perforated (bottom of 110) prior to insertion in the target material.

With respect to claim 4, the reference teaches further comprising a cap for sealing an open portion of the casing [0089].

With respect to claim 5, the reference teaches wherein the first set of sensors form at least one of a circle, a sphere, a spiral, a square, a diamond, a cross-hatch pattern, a rectangle, and an ellipse around the casing. A circle appears in Fig. 2, however the  Examiner would like to note that the various shaped sensors of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative shaped sensors in the apparatus/method of Thomas et al., as based on the desired sensor to be applied therewith.

With respect to claim 6, the reference teaches further comprising a second set of sensors (in 230), wherein the second set of sensors are positioned farther from the casing than the first set of sensors and are staggered in relation to the first set of sensors relative to the casing (Fig. 2).

With respect to claim 7, the reference teaches wherein the first set of sensors comprise at least one of a temperature sensor, a pressure gauge, a strain gauge, an accelerometer, and an electromagnetic sensor (Fig. 2). Temperature, pressure, and strain appear in Fig. 2, however the Examiner would like to note that the various sensors of the Markush group of claim 7 are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative sensors in the apparatus/method of Thomas et al., as based on the desired sensor measurement to be applied therewith.

With respect to claim 8, the reference teaches further comprising samples embedded within the target material, wherein the samples were extracted from a formation ([0016], cl. 1).

With respect to claim 9, the reference teaches wherein the target material comprises at least one of concrete, cement, resin, metal, plastic, composite material, rock, and a core sample extracted from a formation [0016], [0036]. Cement/concrete and core samples are shown, however the Examiner would like to note that the various materials of the Markush group of claim 9 are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative materials in the apparatus/method of Thomas et al., as based on the desired treatment to be applied therewith.

With respect to claim 10, Thomas et al. discloses an apparatus comprising: a fixture 100 (wellbore cement simulator (WSC)) that simulates a downhole environment, the fixture including a concrete fixture, a casing 110 located within the concrete fixture, a set of sensors (S, T, P) embedded within the concrete fixture, a processor [0102-0104]; and a machine-readable medium [0102-0104] having program code executable by the processor to cause the apparatus to, during application of a stimulation treatment, capture first measurements from the set of sensors in the simulated downhole environment (see cl. 1, [0008-0009], [0033], [0100-0104]).
However, Thomas et al. fails to explicitly teach a “test” fixture as specifically called for in the claim. The reference does teach in at least [0033] FIGS. 16, 17 and 18 are flow charts illustrating aspects of an example test procedure of simulating wellbore cementing against a permeable formation and then conducting a pressure test. Therefore, the WSC is for performing tests, and would be considered obvious to call it a “test fixture” as alternate terminology. 

With respect to claim 12, the reference teaches wherein the concrete fixture further comprises at least one of a core sample embedded adjacent to the casing, resin, plastic, metal, composite material, cement, and rock. Cement/concrete and core samples are shown, however the Examiner would like to note that the various materials of the Markush group of claim 12 are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative materials in the apparatus/method of Thomas et al., as based on the desired treatment to be applied therewith.

With respect to claim 13, the reference teaches wherein the program code to capture the first measurements from the set of sensors comprises program code to capture at least one of temperature, strain, pressure, position, velocity, acceleration, acoustic spectrum, time of arrival, or forces. [0102-0104]

 	With respect to claim 14, Thomas et al. discloses a method comprising: constructing a fixture that simulates a downhole environment, the fixture comprising a target material 120, a casing positioned 110 within the target material, and a set of sensors (S, T, P); applying a stimulation treatment to the fixture (see cl. 1); and during application of the stimulation treatment, capturing data from the set of sensors in the simulated downhole environment (see cl. 1, [0008-0009], [0033], [0100-0104]).
However, Thomas et al. fails to explicitly teach a “test” fixture as specifically called for in the claim. The reference does teach in at least [0033] FIGS. 16, 17 and 18 are flow charts illustrating aspects of an example test procedure of simulating wellbore cementing against a permeable formation and then conducting a pressure test. Therefore, the WSC is for performing tests, and would be considered obvious to call it a “test fixture” as alternate terminology. 

With respect to claim 16, the reference teaches wherein constructing the test fixture comprises: positioning the set of sensors to form at least one of a circle, a sphere, a spiral, a square, a diamond, a cross-hatch pattern, a rectangle, and an ellipse around the casing; and embedding the casing and the set of sensors in the target material. A circle appears in Fig. 2, however the  Examiner would like to note that the various shaped sensors of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative shaped sensors in the apparatus/method of Thomas et al., as based on the desired sensor to be applied therewith.

With respect to claim 17, the reference teaches wherein positioning the set of sensors comprises affixing at least one sensor of the set of sensors to a supporting structure (Fig. 2, S, T).

With respect to claim 18, the reference teaches wherein embedding the casing and the set of sensors in the target material comprises pouring at least one of concrete, cement, metal, plastic, composite material, and resin to envelop the set of sensors and at least a portion of the casing. Cement/concrete and core samples are shown, however the Examiner would like to note that the various materials of the Markush group of claim 18 are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative materials in the apparatus/method of Thomas et al., as based on the desired treatment to be applied therewith.

With respect to claim 19, the reference teaches wherein the test fixture further comprises at least one of core samples and rocks embedded within the target material 120, 230.

With respect to claim 20, the reference teaches, wherein applying the stimulation treatment to the test fixture comprises applying a dynamic pulse fracturing treatment comprising at least one of gas-generating propellants, exothermic chemical reactions, and pulse-power plasma [0080], [0100]. 

Claim(s) 3, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. in view of CN’649 (CN 201908649).
 	With respect to claim 3, Thomas et al. fails to teach further comprising a perforating charge positioned within the casing, wherein the perforating charge is detonated to perforate the casing after insertion of the casing in the target material.
 	CN’649 teaches a system for testing that includes a perforating charge 23, 3 within a casing 4 for the purpose of perforating the casing during dynamic pressure testing. 
	It would be considered obvious to one of ordinary skill to include a perforating charge within a casing in order to perform a certain type of pressure testing.

With respect to claim 11, Thomas et al. fails to teach further comprising a perforating charge positioned within the casing, wherein the perforating charge is detonated to perforate the casing; and further comprising program code to capture second measurements from the set of sensors during detonation of the perforating charge.
 	CN’649 teaches a system for testing that includes a perforating charge 23, 3 within a casing 4 for the purpose of perforating the casing during dynamic pressure testing. 
	It would be considered obvious to one of ordinary skill to include a perforating charge within a casing in order to perform a certain type of pressure testing.

 	With respect to claim 15, Thomas et al. fails to teach further comprising: inserting a perforating charge in the casing; detonating the perforating charge; and during detonation of the perforating charge, capturing second data from the set of sensors.
 	CN’649 teaches a system for testing that includes a perforating charge 23, 3 within a casing 4 for the purpose of perforating the casing during dynamic pressure testing. 
	It would be considered obvious to one of ordinary skill to include a perforating charge within a casing in order to perform a certain type of pressure testing.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 107269263 teaches a test means analyzing directional wellbore creep formation and wellbore mechanical action. The invention provides a directional wellbore mechanical creep formation behavior simulation experiment device and method. the device comprises creep rock, casing, cement slurry, support frame, a base, a spacer, a water tank, a high pressure pump, a hydraulic cylinder, a strain sensor, a tracer, the ohm gauge and a computer. connecting a hydraulic high pressure pump, applying three-axis rock through hydraulic pressure the creep, creep in rock drilling well after loading, well top connecting water tank, placing sleeve in the borehole and injecting cement slurry in the annulus, on the well wall and the sleeve outer wall arranged strain sensor, arranged in the cement ring ohmmeter probe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/1/2022